Citation Nr: 1426926	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a right hip disability. 

2. Entitlement to service connection for a left knee disability.  

3. Entitlement to service connection for prostate cancer, to include as due to asbestos and herbicide exposure.  

4. Entitlement to service connection for skin cancer, to include as due to herbicide exposure.  

5. Entitlement to an initial compensable disability rating for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.    

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from September 2006 to April 2012.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  In the March 2012 Statement of the Case, the RO specifically stated that the Veteran's VA treatment records from September 2009 to June 2010 were reviewed prior to the readjudication of the claims, and his records from August 2010 to April 2012 were reviewed prior the issuance of the June 2012 Supplemental Statement of the Case.  There is no indication that the records from September 2006 to August 2009 were reviewed.  Because this case is being remanded, there is no prejudice to the Veteran even though the RO has not reviewed this evidence.  

The Veteran testified at a hearing in April 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

The issues of entitlement to service connection for a right hip disability, a left knee disability, prostate cancer, and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2013, prior to the promulgation of a decision on the issue of entitlement to an initial compensable disability rating for bilateral hearing loss, the Veteran withdrew his appeal at his hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claim of entitlement to an initial compensable disability evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2013).  At his April 2013 hearing before the Board, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable disability rating for bilateral hearing loss.  The Veteran's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal of the issue of entitlement to an initial compensable disability rating for bilateral hearing loss is dismissed.  


REMAND

Remand is necessary in this case to obtain outstanding VA treatment records and to afford the Veteran examinations for his left knee and skin cancer claims.  While on remand, the Veteran, who is unrepresented, should be provided with another opportunity to submit release forms for his private health care providers.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist, including those of his infectious diseases specialist appointments and his January 2013 left femur surgery.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

2. Provide the Veteran with another opportunity have VA obtain his private medical records by sending him release forms for medical records generated by his private health care providers, including Dr. C., Miriam Hospital, Dr. L., and West Bay Ortho.  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

3. Schedule the Veteran for an examination with an appropriate clinician for his left knee disability.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) An October 2006 VA treatment record noting that the Veteran may have recurrent osteomyelitis.

ii) A December 2006 VA treatment record noting that the Veteran had osteomyelitis with purulent drainage from his left knee.  The physician noted that the Veteran has never had a positive culture, even though he was not taking antibiotics, and suggested that his knee problem could be a foreign body reaction.  

iii) The Veteran's April 2013 hearing testimony that he fell down some stairs in service and hurt his left knee, and that he has had a "chronic bone infection" for approximately 20 years.  

c) The examiner must provide all diagnoses for the Veteran's left knee.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability began during active service; or is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate clinician for his skin cancer.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The Veteran's April 2013 hearing testimony where he stated that he worked 12 hour shifts on an aircraft carrier during the day and that he sustained severe sunburns.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin cancer began during active service or is related to any incident of service, including sunburns.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


